Campbell J.
dissenting:
I can not concur in the decision quashing the certiorari in this cause. The statute has allowed the writ to be issued at any.time within two years; and this being so, a mere delay ought not of itself to be any ground of dismissal, where the writ is allowed in time. The objections to the report and proceedings are objections of a jurisdictional nature, apparent on the face of the papers, and if valid, parties acting on the faith of the report must act at their peril, and are not put in any better condition by allowing the action of the Circuit Court to stand. They are not such objections as could be waived if they are valid at all.
Without expressing any opinion whether the certiorari allowed by the proper officer can be dismissed at all without passing upon the legal questions brought up by it, I am satisfied it can only be properly done where grounds of public safety, or at any rate of pressing public exigency demand it. There can be no doubt of the propriety of *327the writ of certiorari to review such proceedings as are involved in the record before us. Such has been the uniform practice in England and in this country: — 7 East, 71; 13 Wend. 668; 15 Wend. 14; 20 Wend. 685. The remedy by certiorari has been applied to bring up the acts of the sewer commissioners, and has only been refused where there was danger of inundation. The dangers or inconveniences, if any, which are to be feared here are private and not public. And there are some reasons why I regard it as extremely important to settle the questions raised. New works have been completed of this kind compared with the number which must be undertaken hereafter. It is of great importance that all persons may know how they may safely proceed, and what they must avoid. By leaving these questions open, I think much more evil will result than can possibly flow from any consequences which may attach to .the few persons who have become interested in the single work now in controversy.